Citation Nr: 1506221	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of a mandible fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.  

This matter comes before the Board of Veterans' appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of a mandible fracture, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during his service in Vietnam.

2.  The Veteran was treated for malignant melanoma in 1999, but there has not been any recurrence.  

3.  The evidence of record does not show that the Veteran's melanoma, to the extent it is considered to constitute a current disability, that had its clinical onset either in service or within a year of separation from service.

4.  The weight of the evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that recurrent melanoma is the result of the Veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for melanoma are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in February 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

Additionally, the Veteran testified at an RO hearing in July 2010, and was offered the opportunity to testify at a Board hearing but declined.  

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that he suffers any current melanoma or residuals of melanoma.  Moreover, there is no evidence suggesting that the Veteran developed melanoma as a result of his time in service.  As such, the Veteran's statements suggesting that service connection is warranted for melanoma are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

In his January 2009 claim, the Veteran asserted that his history of melanoma was due to his service in Vietnam.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

With regard to a current diagnosis of melanoma, the competent and probative evidence of record does not document evidence of such.  The Board notes that although it is clear that the Veteran had melanoma excised in 1999, there has thankfully not been any recurrence of the condition in the 16 years since. 

For example, the Veteran received dermatology treatment in 2007 at the Columbia VAMC, and the medical professional did not offer any diagnosis of melanoma, or any residuals of melanoma.  Further, in an April 2010 private opinion submitted by the Veteran, a physician noted that the Veteran did have a history of melanoma, but that he was currently doing well and continuing with his follow up appointments.  

The Board takes note that the evidence does not demonstrate melanoma at any point during the claim period, but the Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, while there is evidence that the Veteran was treated for melanoma many years prior to his filing of his service connection claim, there is no diagnosis of melanoma at the filing of the Veteran's claim, or during the pendency of the appeal.  Notably, as discussed above, the 2007 VA treatment records did not document any finding of melanoma after any dermatological examination.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

Moreover, even if it were accepted that a single incurrence of malignant melanoma is sufficient to establish a chronic disability for VA purposes, due to the possibility of recurrence, the fact remains that the weight of the evidence is against a finding that such a condition warrants service connection.

As an initial point, the Veteran is presumed to have been exposed to herbicides by virtue of his service in Vietnam.  However, malignant melanoma is not a disease which is presumptively linked to herbicide exposure, and no medical opinion has been submitted even suggesting that the Veteran's malignant melanoma may have been caused by either herbicide exposure or any other in-service exposure such as diesel fuel.

The Veteran believes that exposure to sun light in Vietnam caused his malignant melanoma.  To this end, he submitted a letter from Dr. Quarterman in April 2010 in with the doctor wrote that malignant melanoma is believed to be caused by ultraviolet light and in particular blistering sunburns in early life.  However, Dr. Quarterman did not suggest that sun exposure in Vietnam caused the Veteran's malignant melanoma.  While the Veteran was in Vietnam for slightly more than a year, and in service for slightly more than three years, he has resided in sunny climates for many years thereafter.  As such, the fact that he was exposed to sun in Vietnam alone, is insufficient to establish service connection.

While the Veteran believes that his melanoma was caused by his in-service sun exposure in Vietnam, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his melanoma can be attributed to his in-service experiences as this is a medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, his opinion is insufficient to provide the requisite nexus between the Veteran's malignant melanoma and his military service. 

In summary, as the preponderance of the evidence is against the claim, service connection for melanoma is denied.  


ORDER

Service connection for melanoma is denied.


REMAND

For reasons expressed immediately below, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran asserts that he has bilateral hearing loss as a result of his service.  Specifically, he has asserted that he had hearing loss as a result of his in-service noise exposure, and his July 2010 hearing testimony also suggests that it could be a result of his service-connected mandible fracture in-service.  

The Board notes that the Veteran was afforded a VA examination for his bilateral hearing loss in December 2009, but that the examiner did not address whether the Veteran's his hearing loss could have been caused or aggravated by his service-connected mandible fracture.  In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his currently present hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:


1.  Return the Veteran's claims file to the examiner who conducted the December 2009 VA audiological examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss was either caused or aggravated (made permanently worse beyond the natural progression of the disease) by his service connected mandible fracture.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


